Sun River Energy, Inc. Announces Completion of Carthage Field Haynesville Well Dallas, TX (PRNewswire-FirstCall) – April4, 2011 Sun River Energy, Inc. (OTC:BB:SNRV).Sun River Energy, Inc. (the “Company” or “Sun River”) announcesit turned the Neal Heirs # 1 well to production on March 31, 2011. The Neal Heirs # 1 well (API # 42-365-37706) is drilled vertically to a total depth of 11,057 feet in Panola County, Texas.The well is completed in the Haynesville Shalegeological formation at 10,214’ to 10,716’. The well is located within the prolific Carthage Field.The well initially shut-in at 5,386PSI tubing pressure after fracture treatment.Presently, the well is producing both natural gas and crude.The well is flowing at 2,256 MCF a day with a constant flowing tubing pressure of 3,320 PSI. Sun River Operating, Inc. operates the well.Sun River Energy, Inc. owns a 77.5% working interest in the well. Donal R. Schmidt, Jr., the Company's CEO and President, states: It is always a relief to have your first well in a project come on like the Neal Heirs #1.The well exceeded our team’s initial expectation in every way.We are presently preparing to drill two more wells in adjoining gas units and expect similar results.The Neal Heirs #1 confirms my belief that our team has what it takes to consistently develop deep unconventional gas at an attractive cost.Our preliminary estimate is that the net finding and development cost per MCFE of proved gas in this well will be around $1.24.This will place us at the top of low cost producers in our sector of the natural gas market. About Sun River Energy, Inc.: Sun River Energy, Inc. is a Dallas-based, development-stage oil and gas exploration and production company.For further information on the Company, please visit our website www.snrv.com. Media Contact: Gilbert Steedley 1-800-669-6511 Notice Regarding Forward-Looking Statements This news release contains “forward-looking statements” (statements which are not historical facts) made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on current expectations rather than historical facts and they are indicated by words or phrases such as "anticipate," "could," "may," "might," "potential," "predict," "should," "estimate," "expect," "project," "believe," "plan," "envision," "continue," "intend," "target," "contemplate," or "will" and similar words or phrases or comparable terminology. We have based such forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, many of which are beyond our control. These factors include, but are not limited to, the time to consummate any proposed acquisitions; the risk that one or more conditions to closing a proposed transaction may not be satisfied; the timing and extent of changes in market conditions and prices for natural gas and oil; the timing and extent of the Company's success in discovering, developing, producing and estimating reserves; the economic viability of, and the Company's success in drilling, the Company's ability to fund the acquisition of oil and gas assets and the Company's planned capital investments; the Company's future property acquisition or divestiture activities; increased competition; and any other factors listed in the reports the Company has filed and may file with the Securities and Exchange Commission.Investors are cautioned not to place undue reliance on these forward-looking statements, which reflect the Company’s expectations only as of the date they were made. The Company undertakes no obligation to update or revise any forward-looking statements to reflect new information or the occurrence of unanticipated events or otherwise.
